Braley, J.
If the automobile operated and controlled by the plaintiff corporation was not properly registered, it was unlawfully upon the highway, and neither plaintiff can recover, although the collision would not have occurred but for the defendant’s negligence. St. 1909, c. 534, § 2. Chase v. New York Central & Hudson River Railroad, 208 Mass. 137,157,158. Bourne v. Whitman, 209 Mass. 155, 172. The statute provides that the application must contain, in addition to such other particulars as the commission may require, a statement of the name, place of residence and address of the applicant with a brief description of the motor vehicle. St. 1909, c. 534, § 2.
Before the formation of the corporation Charles Crompton, the owner and licensed operator of the car, to whom we shall refer as the plaintiff, carried on business under the name of “ Charles Crompton & Sons.” A corporation, a partnership or an individual *187may adopt a trade name under which business can be transacted, actions instituted, or defended, and the title to property acquired and transmitted. Gifford v. Rockett, 121 Mass. 431. Phipps v. Little, 213 Mass. 414, 416, and cases cited. The plaintiff’s application and the registration followed the name in which he did business. But if registration under a fictitious name adopted for the purpose of concealing identity would not be a compliance with the statute, because the record would not show, nor the certificate contain, a descriptive statement by which the true owner could be ascertained, the jury properly could find that" the plaintiff was well known in the community by his trade name. If this appeared, the requirements of the statute were satisfied.
Nor is the right of recovery barred by the failure of the plaintiff to comply with the St. of 1907, c. 539, as amended by St. 1908, c. 316, which provides, that individuals engaged in business under names other than their own shall file with the clerk of the city or town in which the place of business is situated, a certificate stating the full name and residence of each person by whom it is conducted. The act is intended for the information and protection of creditors with whom the trader contracts under an artificial designation which in the absence of such certificate may enable the actual or responsible debtor for want of identification to escape all liability. '
The plaintiff not having parted with the ownership, even if he had become an employee of the corporation by which.the car had been hired, the presiding judge rightly refused to rule that the actions could not be maintained, and submitted the cases to the jury under instructions which are unexceptionable.

Exceptions overruled.